CCA 20160775. Notice is hereby given that a pleading styled as “Notice of Mandatory Review,” which this Court construes as a writ-appeal petition of the decision of the United States Army Court of Criminal Appeals on a petition for extraordinary relief in the nature of a writ of error coram nobis, was filed on July 12, 2017, and placed on the docket this 25th day of July, 2017. Appellee shall file an answer no later than 10 days from the date of this notice. Appellant may file a reply no later than 5 days thereafter.
Additionally, counsel for Appellant filed a motion with the Court on July 12, 2017, to appear Pro Hac Vice. That motion bears the docketing number assigned to another motion docketed that date, (USCA No. 17-0502/AR), but the substance of the motion will be considered applicable to all matters filed by Appellant on July 12, 2017. That motion has been also placed on the docket on this date.